FILED
                            NOT FOR PUBLICATION                                    JAN 13 2015

                                                                             MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JESSE HARROD,                                     No. 08-56203

              Petitioner - Appellant,             D.C. No. 2:03-cv-06598-CJC-PJW
                                                  Central District of California,
  v.                                              Los Angeles

A. K. SCRIBNER, Warden,
                                                  ORDER
              Respondent - Appellee.


Before: THOMAS, Chief Judge, and PREGERSON and CALLAHAN, Circuit
Judges.

       The memorandum disposition filed on August 24, 2010 is withdrawn. The

petition for rehearing and rehearing en banc is DENIED as moot.

       In light of the newly uncovered transcript of the June 30, 2000 voir dire

proceedings, as well as this Court’s opinion in Jamerson v. Runnels, 713 F.3d 1218

(9th Cir. 2013), this case is REMANDED to the district court for further proceedings

on Mr. Harrod’s Batson claim.

       Judge Callahan would not remand this matter to the district court because she

finds that Harrod’s claim is exhausted and unavailing under the AEDPA doubly

deferential standard of review.